                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    WELLS FARGO BANK, N.A., et al.,                       Case No. 2:17-CV-1534 JCM (DJA)
                 8                                          Plaintiff(s),                      ORDER
                 9           v.
               10     LAS VEGAS DEVELOPMENT
                      GROUP, LLC., et al.,
               11
                                                          Defendant(s).
               12
               13
                             Presently before the court is the matter of Wells Fargo Bank, N.A., et al v. Las Vegas
               14
                      Development Group LLC et al, case no. 2:17-cv-01534-JCM-DJA.
               15
                             On September 16, 2019, the court entered an order granting the plaintiffs’ stipulation of
               16
                      dismissal with prejudice as to Las Vegas Development Group LLC and Airmotive Investments
               17
                      LLC. (ECF No. 26). Still pending in this matter are plaintiffs’ claims against defendants
               18
                      Nevada Association Services, Inc. and Desert Inn Mobile Family Estates Owners Association.
               19
                             However, neither Nevada Association Services, Inc. nor Desert Inn Mobile Family
               20
                      Estates Owners Association have answered plaintiffs’ complaint. Accordingly, plaintiffs are
               21
                      ordered to file, within fourteen (14) days from the date of this order, either a notice of voluntary
               22
                      dismissal of its claims, or an appropriate motion to prosecute its remaining claims.
               23
                             Accordingly,
               24
                             IT IS SO ORDERED.
               25
                             DATED September 16, 2019.
               26
               27                                                   __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
               28

James C. Mahan
U.S. District Judge
